DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “refrigerating air door” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-15 are objected to because of the following informalities:
The recitation of “the freezer compartment” (claim 1, lines 5, 7, 10 and 11) is believed to be --the at least one freezer compartment--.
The recitation of “refrigerating parameters” (claim 1, line 26) is believed to be --refrigerating parameter--.
The recitation of “freezing parameters” (claim 1, line 26; claim 2, line 3) is believed to be --freezing parameter--.
The recitation of “freezing air outlets” (claim 2, line 5) is believed to be --the freezing air outlet--.
The recitation of “first freezing startup temperature” (claim 3, line 3; claim 4, line 4; claim 5, line 5) is believed to be --preset first freezing startup temperature--.
The recitation of “second freezing startup temperature” (claim 3, line 4; claim 4, line 5; claim 5, line 10) is believed to be --preset second freezing startup temperature--.
The recitation of “the refrigerating startup temperature” (claim 6, line 4) is believed to be --the preset refrigerating startup temperature--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “measuring an actual temperature of each of the freezer compartments” (claim 1, line 15) is unclear. The recitation renders the claim indefinite because the claim previously requires for the refrigerator to have at least one freezer compartment, and further the method requires the steps of measuring the temperature of a plurality of them. For examination purposes, the recitation has been examined as --measuring an actual temperature of the at least one freezer compartment-- for proper antecedent basis.
Note: based on the rejection above, the following recitations has been examined as --the at least one freezer compartment--:
“of each freezer compartment” (claim 1, line 16).
“the freezer compartment” (claim 1, line 17).
“at least one of the freezer compartments” (claim 1, line 18).
“the at least one of the freezer compartments” (claim 1, lines 23-24).
“the freezer compartments” (claim 2, line 2). 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show a refrigerating air door configured to adjust the cold capacity conveyed to the refrigerator compartment in cooperation with the refrigerating air outlet, and does not show the steps of the cooling control method as disclosed in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: Besore, US 2018/0224186; Tao, US 2018/0031299; Young, US 2009/0113923. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA M VAZQUEZ/Examiner, Art Unit 3763